Citation Nr: 9914768	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-05 769	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970, with service in the Republic of Vietnam from 
May 1968 to April 1969.


FINDING OF FACT

Peripheral neuropathy is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's active service, 
including exposure to Agent(s) Orange or Blue in the Republic 
of Vietnam.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records in this case are negative for 
history, complaints, or abnormal findings indicative of the 
presence of peripheral neuropathy.  At the time of the 
veteran's service separation examination in November 1969, a 
neurologic evaluation was within normal limits, and no 
pertinent diagnosis was noted.

A neurological evaluation conducted as part of a Department 
of Veterans Affairs (VA) general medical examination in April 
1971 was negative for the presence of peripheral neuropathy, 
or of any other neurological disability.  

On VA electromyographic/nerve conduction studies in October 
1985, there were noted prolonged distal latencies, especially 
of the left peroneal and posterior tibial nerves, correlating 
with a peripheral neuropathy of the demyelinating type.  
Additionally noted was a mild prolongation of the left and 
right sural sensory nerves, present in a peripheral 
neuropathy with sensory nerve components.

During the course of a private neurological evaluation in May 
1986, it was noted that the veteran's current examination was 
essentially unchanged from his original neurological 
examination.  In the opinion of the examining neurologist, 
the veteran was "indeed suffering from a peripheral 
neuropathy."  

In July 1988, a private neurologic consultation was 
undertaken.  At the time of evaluation, it was noted that the 
veteran's symptoms went back "at least to 1985."  According 
to the veteran, his main complaint was of an "electrical 
sensation," which was present "all over his body at all 
times," and somewhat worse in the evening.  

On physical examination, the veteran displayed a serious 
affect, but did not seem tense, angry, or depressed.  His 
speech was normal, and the disks of his eyes were flat, with 
no unusual pigmentations.  Eye movements were full and 
conjugate, with no evidence of nystagmus.  The veteran's 
pupils were briskly responsive to light.  His facial 
sensation to temperature was slightly stronger on the left 
side of his face than the right, though his grimace was 
symmetrical.

Motor examination revealed normal strength in all of the 
muscle groups of the veteran's arms and legs, as well as 
normal bulk and tone.  There was no drift of outstretched 
arms, and the veteran's reflexes (including ankle jerks) were 
two plus and symmetrical.  His toes were downgoing, and 
vibration was intact at the great toes.  Joint position sense 
was described as within normal limits.  The veteran's 
temperature, while slightly diminished over his feet, became 
stronger as soon as the ankle region was reached.  Finger-
nose-finger and gait were within normal limits, and the 
peripheral nerves were not enlarged.  In the opinion of the 
examining neurologist, there were no "significant signs" of a 
peripheral neuropathy.  Accordingly, it was felt that the 
paresthetic electrical sensation which the veteran had been 
experiencing was not due to a toxic neuropathy.

During the course of a private neurologic consultation in 
December 1990, the veteran gave a history of numbness and an 
"electric shooting kind of sensation" in his extremities, 
which had developed and become progressive over the past 
seven years.  According to the veteran, this sensation began 
in his legs, and eventually involved his arms, as well as 
numbness in his face.  The veteran stated that the numbness 
in question "seemed to be all over his body," but was more so 
on the left side than the right.  While the veteran's 
numbness was "pretty constant," the "electric shooting 
sensation" was intermittent in one arm and one leg, or "all 
over."

On physical examination, there was no particular wasting of 
any muscle group of the extremities, nor any particular 
weakness of either the upper or lower extremities.  Tone was 
described as normal.  Sensory examination revealed impaired 
vibration sense in the toes of both feet, but normal in the 
ankles and lower and upper extremities.  At the time of 
evaluation, the veteran complained of some slight decrease in 
vibration sense in his left limbs as compared to the right.  
Vibration sense was the same over both sides.  There was a 
subjective decrease in light touch sensation over the left 
half of the veteran's body involving the scalp, the face, the 
left arm, the left trunk, and the left leg.  Nonetheless, 
sensation was perceived.  There was likewise some decrease in 
pinprick sensation over the left half of the body when 
compared to the right, though the veteran still perceived 
that sensation over his left face, trunk, and upper 
extremity.  Further evaluation revealed some impaired 
sensation to pinprick up to the knee bilaterally, though with 
intact temperature sensation.  Deep tendon reflexes were one 
plus for the biceps and triceps, two plus for knee jerks, and 
one plus for ankle jerks.  In the opinion of the examining 
neurologist, the veteran showed no particular nerve root 
signs or evidence of spinal cord dysfunction.  

On private neurological examination in early June 1992, 
muscle bulk, tone, and strength were normal in all four 
extremities, with no evidence of pronator drift, 
fasciculation, or atrophy.  Deep tendon reflexes (with 1+ to 
3+ representing normal and 4+ representing hyperactivity) 
were 0+/0+ for the biceps, triceps, brachioradialis, and 
Achilles, and 1+/1+ for the infrapatellar.  Plantar responses 
were flexor bilaterally, with no evidence of primitive or 
release reflexes.  Vibration sense testing was intact, though 
the veteran did report some decreased appreciation to 
pinprick in his toes.  With the veteran's eyes closed and his 
feet together, there was no evidence of any sway.  Finger-to-
nose testing was negative for any evidence of tremor or 
dysmetria, and there was no resting tremor.  At the time of 
evaluation, the veteran's gait was described as normal.  The 
pertinent diagnosis was mild peripheral neuropathy.  In the 
opinion of the examiner, the veteran had experienced 
progressive symptoms as a result of peripheral neuropathy and 
lumbar spinal stenosis "since 1984."  

On private orthopedic examination conducted in conjunction 
with the aforementioned neurologic evaluation, it was noted 
that the veteran showed "no signs of peripheral neuropathy."  
The pertinent diagnosis was mild degenerative changes in the 
lower back, with a history of peripheral neuropathy of more 
than 10 years' duration, and a normal orthopedic and 
neurologic examination.

In correspondence of late February 1994, a VA neurologist 
wrote that electromyographic and nerve conduction studies 
conducted in 1986 were compatible with a mild peripheral 
neuropathy involving both the motor and sensory nerves.  
Additionally noted was that a second study performed within 
the past year showed signs of a mild neuropathy with little 
or no change from the previous examination.  Reportedly, the 
veteran had been exposed to heavy metals during his service 
in Vietnam.  However, a recent screen for heavy metal, 
specifically arsenic, had not revealed toxic levels of any 
metal sufficient to cause peripheral neuropathy.  Reportedly, 
a recent examination of the veteran's cerebrospinal fluid was 
completely normal.  Under such circumstances, the veteran's 
physician was uncertain as to the etiology of his peripheral 
neuropathy.  It was noted that chronic alcohol abuse could 
cause this problem; however, according to the veteran, he had 
been "off alcohol" for some time, and would therefore expect 
some improvement.  The veteran's physician noted that he (the 
veteran) had been exposed to Agent Orange during his service 
in Vietnam, and that this was "known" to cause peripheral 
neuropathy, "sometimes 3 to 4 years after exposure."  
Finally, given the veteran's past exposure to "another 
pesticide containing arsenic," his physician could not rule 
out the possibility of an acute intoxication.  There was, 
however, no evidence of current arsenic poisoning.  

In correspondence of March 1994, the veteran's naturopathic 
physician wrote that the veteran had been under his care for 
multiple symptoms, which, upon initial consultation, he 
suspected were the result of chronic arsenical poisoning.  
Reportedly, the veteran was a "perfect picture of this type 
of poisoning."  According to the veteran, he had experienced 
"probable Agent Blue exposure" during the period from 1968 
to 1969 in Vietnam.  Agent Blue, it was noted, was an 
arsenical compound.

In a VA outpatient treatment record of mid-May 1997, it was 
recommended that the veteran undergo a trial of chelation 
therapy for "peripheral neuropathy with (a) possible etiology 
of Agent Orange."

In December 1998, the Board of Veterans' Appeals (Board) 
requested the opinion of an independent medical expert 
regarding the etiology of the veteran's alleged peripheral 
neuropathy.  In March 1999, an independent medical expert in 
the field of internal medicine, with clinical training and 
practice experience in the diagnosis and management of 
peripheral neuropathy, responded as follows:

This case involves a patient serving in 
the military from February 1967 to 
February 1969, with military tour of duty 
in Vietnam from May 1968 to April 1969.  
During this enlisted service, potential 
exposure to Agent Orange and Agent Blue 
was recognized.  (You) have requested 
input around the question concerning 
whether this patient's exposure to Agent 
Blue resulted in the peripheral 
neuropathy that presented clinically 
around 1983, with early evidence from 
nerve conduction studies supporting a 
demyelinating peripheral neuropathy.  The 
following review comes from the extensive 
record/data base supplied by the VA and 
the most current literature search from 
MEDLINE.

This patient entered the military 
essentially healthy, with a childhood 
history of asthma, allergic rhinitis, and 
minor skeletal trauma.  There is no 
family history of neuromuscular 
degenerative disease, but a positive 
family history of alcoholism.  Prior to a 
tour of duty in Vietnam, military health 
records document a scaling skin rash, an 
episode of weakness/dizziness diagnosed 
as a viral infection, and quadriceps pain 
associated with muscle spasm from April 
26, 1967, additionally diagnosis (sic) as 
a torn muscle on May 3, 1967.

During the veteran's tour of duty in 
Vietnam, cough with vomiting for a 
month's duration was recorded, followed 
by a six-month complaint-free interval.  
Nonspecific episodes of pharyngitis, 
gastroenteritis, and bronchitis were 
reported from September through December.  
No severe illness requiring acute and/or 
urgent attention was reported during the 
time of potential exposure to Agent Blue.  
The veteran did not work directly with 
this agent, but was stationed in an area 
where the agent was used during this 
time.

The next recorded medical complaint in 
1985 depicted a three-year history of 
progressive paresthesias in the hands and 
feet was reported.  Physical examination 
demonstrated sensory neurological 
deficits in a glove/stocking distribution 
with essentially no motor findings.  An 
appropriate systemic workup for 
peripheral neuropathy resulted in normal 
serum electrophoresis, urinalysis, renal 
function, heavy metals, B-12 folate, 
complete blood count, and sedimentation 
rates on more than one occasion.  An ANA 
was mildly elevated to 1:160 dilutions, 
with no strong clinical evidence for 
vasculitis.  Nerve conduction studies 
performed around this same time 
demonstrated normal upper motor/sensory 
function, but was remarkable for 
prolonged distal latencies with normal 
amplitudes consistent with a peripheral 
demyelinating neuropathy.  On September 
28, 1987, hair analysis demonstrated 
arsenic within one standard deviation of 
a normal population.  This value 
concerned to the patient; however, at 0.4 
ppm was clearly well within the range 
expected in a normal population 
distribution.

Subsequent medical information in the 
course of the veteran's peripheral 
neuropathy becomes particularly relevant 
to this case.  The patient denied 
multiple times that he used alcohol other 
than one brief "tow" (two) month episode 
in 1991.  The medical record documents a 
different picture.  The veteran was 
followed for significant problems 
centering around polysubstance abuse 
which included alcohol documented from 
that period in 1991 through as recent as 
September 2, 1994.  From the psychiatric 
record, we also find a longstanding 
history of regular marijuana abuse dating 
to the time he was in the military.  
There is a family history of alcoholism.  
The patient's denial of alcohol use is 
therefore put into question from 
contradictions in the documented record.  
On more than one occasion, hepatomegaly 
is additionally reported, with the entry 
from June 8, 1988 demonstrating a liver 
2 centimeters below the right costal 
margin.  A review of systems reveals 
urological complaints suggestive of 
neurogenic bladder that occurs with 
chronic alcohol use.  Additional 
psychiatric diagnoses include depression, 
post-traumatic stress disorder, and an 
undifferentiated somatiform disorder.  
Nerve conduction studies after January 
1992 during which time the patient had 
been under close psychiatric care for his 
depression and substance abuse were 
normal.  Nutritional deficiencies from 
either serum protein, complete blood 
counts, nor specific vitamin measures 
were ever identified.  

Ultimately answering the question as to 
whether the veteran currently suffers 
from clinically identifiable peripheral 
neuropathy, more recent nerve conduction 
studies and the clinical nature of his 
overall medical health suggest 
demyelinating disease has resolved.  
Nerve conduction studies, while being 
nonspecific, are recognized as being 
fairly sensitive to at least 66 percent, 
or, in other words, only a third of 
patients with true peripheral neuropathy 
would be missed by this testing.  This 
patient's ongoing complaint of glove and 
stocking features are described in 
somatization disorders, especially in 
patients with an underlying history of 
substance abuse and depression which 
clearly fits his current clinical 
picture.

The last question to answer is whether 
suffering currently or in the past 
relates to acute or subacute peripheral 
neuropathy resulting "form" (from) a 
herbicide agent.  The most common causes 
of peripheral neuropathy in our society 
are from diabetes and alcohol use.  This 
patient has never had clinical nor 
laboratory testing to suspect diabetes; 
however, he does have a strong history of 
alcohol use with clinical correlates of 
hepatomegaly and urological complaints 
suggestive of long-term effects of 
alcoholism.  Additionally, the nerve 
conduction studies are consistent with 
the demyelinating pattern seen with 
chronic liver disease, which improved 
during his intensive therapy for 
substance abuse.  While other disease 
processes such as hypothyroidism, cancer, 
lymphoma, cryoglobulinemia, monoclonal 
gammopathy, and multiple myeloma can give 
a similar pattern, these disease 
processes had been ruled out 
diagnostically.  Buckthorn berry can 
cause a similar clinical picture, but 
this is indigenous to the northeast and 
prairie states, areas of residence that 
are not suggested from the patient's 
medical record.  "Deptheria" (diphtheria) 
is another consideration, but again no 
clinical data suggests this etiology.

The question as to the possibility of 
arsenic exposure through the use of Agent 
Blue can now be addressed.  There seems 
to be some confusion as to this case 
representing an acute versus a chronic 
exposure to arsenic.  There is no clear 
evidence of acute exposures and there is 
absolutely no history or evidence of 
chronic exposure.  From the clinical 
literature cited in this patient's 
record, chronic exposure is defined as 
LONG-TERM exposure to the causative 
agent.  This patient was exposed for 
possibly one year at most, left the 
exposure environment, and, much later, 
presented with the onset of symptoms 14 
years after exposure to herbicides.  This 
is clearly outside the reported range of 
chronic arsenic exposure, which 
clinically presents within months of 
exposure.  Even the most insidious 
conditions present within 5 to 10 years 
of exposure. Additionally, patients 
exposed either acutely or chronically had 
either urine or hair analysis confirm 
such exposures in the references cited in 
the record.  This patient had normal 
levels recorded for arsenic on all 
occasions.  Clinically, as arsenic 
toxicity progresses, weakness with loss 
of tendon reflex is observed.  This 
patient's clinical findings document only 
sensory neurological involvement.  Motor 
function has been documented as being 
preserved.  Finally, the nerve conduction 
studies consistent with arsenic toxicity 
are of the axonal type, not the 
demyelinating type as reported with this 
case.  There is no evidence in this case 
whatsoever, and clearly no clinical 
correlation to even suggest arsenic 
toxicity.  There is significant evidence 
to attribute this patient's past history 
of peripheral neuropathy to alcohol-
related disease, with ongoing symptoms 
related to alcohol use compounded by the 
diagnosis of somatization disorder.

I hope this summary has been helpful to 
(you).  Please let me know if you have 
additional concerns relating to the 
details of this case or arguments 
relevant to the medical opinion expressed 
within this document.  I do believe part 
of the patient's misunderstanding of his 
clinical situation relates to a 
misinterpretation of a normal hair 
analysis and misinterpretation of the 
medical literature as it defines chronic 
arsenic exposure.  Another part of the 
patient's misunderstanding is that it 
does not appear to have been communicated 
to the patient that alcohol and 
polysubstance abuse plays a significant 
contribution to his ongoing medical 
problems.

Analysis

The veteran in this case argues that, while in service in the 
Republic of Vietnam, he was exposed to Agents Blue and/or 
Orange, as a result of which he has developed peripheral 
neuropathy.  More specifically, it is contended that, while 
in Vietnam, the veteran underwent rather extensive exposure 
to Agent Blue, one component of which is arsenic.  According 
to the veteran, it is this "aresenic poisoning" which has 
resulted in the development of his current peripheral 
neuropathy.

In response to the above argument, the Board notes that the 
veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is plausible.  
More specifically, the Board finds that a medical opinion 
indicating some relationship between the veteran's peripheral 
neuropathy and herbicide (Agent Orange or Blue) exposure is 
sufficient to justify a "belief" that the claim is well 
grounded.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(that is, cancers of the lung, bronchus, larynx, or trachea) 
or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (1997).  These diseases shall become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, other acne disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii) (1998).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

In the present case, service medical records, including the 
veteran's service separation examination of November 1969, 
are negative for history, complaints, or abnormal findings 
indicative of the presence of peripheral neuropathy.  The 
earliest clinical indication of the potential presence of 
that disability is revealed by various records dated in the 
early 1980's, more than 10 years following the veteran's 
discharge from service.

The Board acknowledges various statements by certain 
treatment providers to the effect that the veteran has in the 
past and currently suffers from a peripheral neuropathy which 
is in some way the result of "arsenic poisoning."  However, 
numerous other statements are to the effect that any 
peripheral neuropathy from which the veteran allegedly 
suffered was acute and transitory in nature, and has now 
resolved.  Moreover, in correspondence of February 1994, a VA 
neurologist commented that, while he could not rule out the 
"possibility" of acute (arsenic) intoxication, there was "no 
evidence" of any current arsenic poisoning.  Indeed, a recent 
screen for heavy metals (specifically arsenic) had failed to 
reveal toxic levels of any metal which could cause peripheral 
neuropathy.

The Board observes that, in March 1999, an independent 
medical expert commented that, notwithstanding the veteran's 
multiple denials of alcohol abuse, his medical record 
documented a quite different picture.  Indeed, the veteran 
had been followed for "significant problems" centering around 
polysubstance (including alcohol) abuse during the period 
from 1991 to as recently as September 1994.  Psychiatric 
records revealed a longstanding history of regular marijuana 
abuse dating to the time he was in the military.  As to 
whether the veteran currently suffered from a clinically 
identifiable peripheral neuropathy, the medical expert was of 
the opinion that recent nerve conduction studies in 
conjunction with the clinical nature of the veteran's overall 
medical health suggested that any demyelinating disease had 
resolved.  The veteran's ongoing complaints of glove and 
stocking features were felt to be characteristic of a 
somatization disorder, in particular, given his underlying 
history of substance abuse and depression.

As to the question of the possibility of the veteran's 
exposure to arsenic in the form of Agent Blue, it was noted 
that, based on a review of the veteran's record, there 
existed no clear evidence of acute exposure, and absolutely 
no history or evidence whatsoever of chronic exposure.  
Indeed, in the opinion of the independent medical expert, 
there was "no evidence" whatsoever, and clearly no clinical 
correlation, sufficient to even suggest arsenic toxicity.  
Rather, there was "significant evidence" to attribute the 
veteran's past history of peripheral neuropathy to alcohol-
related disease, with any ongoing symptoms related to alcohol 
use compounded by the veteran's somatization disorder.

As is clear from the above, "peripheral neuropathy" (with the 
exception of acute or subacute peripheral neuropathy )is not 
a disease or disability for which service connection might 
presumptively be granted on the basis of herbicide (that is, 
Agents Orange or Blue) exposure in the Republic of Vietnam.  
Nor has any such disorder been shown to have been present 
during the veteran's active military service.  At no time has 
the veteran been shown to suffer from an "acute or subacute 
peripheral neuropathy," defined by regulation as transient 
peripheral neuropathy which appears within weeks or months of 
exposure to an herbicide agent, and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309 (1998).  Indeed, as 
noted above, the first clinical indication of the possible 
presence of neuropathy of any kind was in the early 1980's, 
approximately 10 years following the veteran's discharge from 
service.  Absent objective evidence of some disease or 
disability for which service connection might be granted on a 
presumptive basis, the veteran is not entitled to the 
inservice presumption of exposure to a herbicide agent.  See 
McCartt v. West, No. 97-1831 (U.S. Vet. App., February 8, 
1999).

The veteran argues that his exposure to Agents Blue and/or 
Orange was, in fact, the precipitating factor in the 
development of his peripheral neuropathy.  However, the 
veteran's opinion that his peripheral neuropathy is in some 
way "linked" to Agents Orange and/or Blue exposure in service 
does not constitute competent medical evidence, inasmuch as 
there is no evidence that he is trained in the field of 
medicine.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Absent a showing 
that the veteran's exposure to herbicides during service 
actually caused the peripheral neuropathy which developed 
many years later, his claim must fail.  See Combee v. Brown, 
34 F.3rd 1039 (1994).


ORDER

Service connection for peripheral neuropathy is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

